DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-21 are pending and currently under consideration for patentability.

Priority
2. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 25, 2020 and February 26, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claim(s) 1-4 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PGPUB 2014/0005618; provided by applicant via IDS) in view of Park et al. (EP 3,060,034 A1; provided by applicant via IDS).

5.	With regard to claim 1, Locke discloses an apparatus for use in monitoring or treating a wound (abstract; Figs. 1A-D; [0030]), the apparatus comprising: a wound dressing (reduced pressure dressing, 112) configured to be positioned over a wound of a patient and absorb wound exudate from the wound; a circuit board (board, 127 associated with 112; Fig. 1A; [0044]) incorporated in or coupled to the wound dressing (112), the circuit board (127) comprising: a conductive pathway on a first side of the circuit board (127; “one or more conductive layers” applied to 127, “to form circuit elements that may be etched into the conductive layer”; [0043]) and a sensor (sensor, 126; “may be pressure sensor comprised of a strain gauge 131 associated with a deflector 133”; strain gauge 131 may be a component printed onto 127; [0042]) mounted on the circuit board (127), the sensor (126) being configured to output a signal usable to determine a value indicative of a physiological parameter of the patient (sensor 126 can be a pressure sensor, temperature sensor, pH sensor, humidity sensor, Volatile Organic Compounds sensor, blood sensor, or growth factors sensor; [0040]; [0042-0044]).
	However, Locke is silent in regard to the circuit board comprising a first conductive pathway extending around at least a part of a perimeter of a first side of the circuit board, the first conductive pathway being electrically coupled to an electric ground for the circuit board, and wherein the first conductive pathway is configured to protect the sensor against an electrostatic discharge.
	Park discloses an electromagnetic shield structure for electronic devices (abstract), wherein the device can be used in the context of medical applications ([0022]; [0038]); addresses the same problem of protecting printed circuits from electrostatic discharge ([0010]); and discloses a circuit board (PCB, 20) comprising a first conductive pathway (surface plating portion, 33) extending around at least part of a perimeter of a first side of the circuit board (20; Fig. 5B), the first conductive pathway being electrically coupled to an electrical ground for the circuit board ([0059]), and wherein the first conductive pathway is configured to protect the components of the circuit board (20) against an electrostatic discharge ([0060-0062]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the circuit board disclosed by Locke to include a first conductive pathway extending around a perimeter of a first side of the circuit board and coupled to an electrical ground, similar to that disclosed by Park, in order to prevent and suppress noise generated from the circuit board from leaking to the outside, by forming a side surface electrostatic shield connected to ground of the circuit board, as suggested by Park in paragraph [0059].

6.	With regard to claim 14, Locke discloses a method for manufacturing an apparatus for use in monitoring or treating a wound (abstract; Figs. 1A-D), the method comprising: mounting a sensor (126) on a substrate (of 127) and in electrical communication with conductive tracks on the substrate (Fig. 1C; [0030]; [0042]; circuit board 127 comprises sensor 126, which may be a pressure sensor comprised of a strain gauge 131 associated with a deflector 133; strain gauge 131 may be a component printed on the board 127); applying a conformal coating to the substrate ([0043]; board 127 includes one or more laminate layers formed of a bonding adhesive); perforating the substrate (board 127 is perforated to allow fluid communication between the lumen of 132a and 118); and incorporating the substrate into a wound dressing (112) or coupling the substrate to the wound dressing (112; Fig. 1a; [0044]).
However, Locke is silent in regard to adding a first conductive pathway extending around at least part of a perimeter of a first side of the substrate; and electrically connecting the first conductive pathway to an electrical ground for the sensor.
Park discloses an electromagnetic shield structure for electronic devices (abstract), wherein the device can be used in the context of medical applications ([0022]; [0038]); addresses the same problem of protecting printed circuits from electrostatic discharge ([0010]); and discloses a circuit board (PCB, 20) comprising a first conductive pathway (surface plating portion, 33) extending around at least part of a perimeter of a first side of the circuit board (20; Fig. 5B), the first conductive pathway being electrically coupled to an electrical ground for the circuit board ([0059]), and wherein the first conductive pathway is configured to protect the components of the circuit board (20) against an electrostatic discharge ([0060-0062]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the circuit board disclosed by Locke to add a first conductive pathway extending around a perimeter of a first side of the circuit board and coupled to an electrical ground, similar to that disclosed by Park, in order to prevent and suppress noise generated from the circuit board from leaking to the outside, by forming a side surface electrostatic shield connected to ground of the circuit board, as suggested by Park in paragraph [0059].

7.	With regard to claim 2, Locke discloses that the circuit board (127) is a flexible printed circuit board ([0043]).

8.	With regard to claim 3, Locke discloses that the circuit board (127) is stretchable (Fig. 1D; [0030]; [0043]).

9.	With regard to claim 4, Locke discloses that the circuit board (127) comprises conductive tracts on an elastomer substrate and a conformal coating on the elastomer substrate (Fig. 1C; [0043]; board 127 includes one or more laminate layers formed of a bonding adhesive).

10.	With regard to claim 10, Locke discloses that the circuit board (127) is incorporated in a wound contact layer (distribution manifold, 118) of the wound dressing (112; [0030]; [0032-0034]; [0044]).
	Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the circuit board disclosed by Locke in view of Park to be incorporated within any layer of the wound dressing, in order to incorporate the circuit board within the wound dressing through one of several straightforward possibilities, as Locke suggests that it is within ordinary skill in the art for the circuit board to be associated with other components of the wound dressing in paragraph [0044].

11.	With regard to claim 11, Locke discloses that the sensor (126) comprises one or more of a temperature sensor, an impedance sensor, an optical sensor or a spO2 sensor ([0040]).

12.	With regard to claim 12, Locke discloses a controller (second processor, 148) configured to receive the signal, determine the value, and output the value for presentation (Fig. 1A; [0053]).

13.	With regard to claim 13, Locke discloses that the controller (148) is not mounted on the circuit board (127; Fig. 1A; [0053]).

14.	With regard to claim 15, Locke discloses that the sensor (126) is configured to output a signal usable to determine a value indicative of a physiological parameter of a patient when the sensor (126) is positioned proximate to the patient (sensor 126 can be a pressure sensor, temperature sensor, pH sensor, humidity sensor, Volatile Organic Compounds sensor, blood sensor, or growth factors sensor; [0040]; [0042-0044]).

15.	With regard to claims 16-18, while Locke discloses that the circuit board (127) comprises conductive tracts on an elastomer substrate and a conformal coating on the elastomer substrate (Fig. 1C; [0043]; board 127 includes one or more laminate layers formed of a bonding adhesive), Locke and Park fail to explicitly disclose that the step of adding comprises dipping or overmolding the first conductive pathway on the substrate; wherein the substrate comprises thermoplastic polyurethane; and wherein said applying step comprises applying the conformal coating to the first side and a second side of the substrate opposite the first side.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the way in which the adding and applying steps disclosed by Locke in view of Park are performed; specifically by utilizing well known PCB manufacturing practices, such as dipping, overmolding and applying a coating.  Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the substrate, disclosed by Locke in view of Park, to be a thermoplastic polyurethane, since these are well-known materials used as substrates in the PCB art.

16.	Claim(s) 5-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Park, as applied to claims 1 and 14 above, in further view of Su et al. (US PGPUB 2005/0088832; provided by applicant via IDS).

17.	With regard to claims 5-8 and 19-21, while Locke discloses that the circuit board (board, 127 associated with 112; Fig. 1A; [0044]) comprises: a conductive pathway on a first side of the circuit board (127; “one or more conductive layers” applied to 127, “to form circuit elements that may be etched into the conductive layer”; [0043]) Locke and Park are silent in regard to the circuit board comprising: a second conductive pathway extending around at least a part of a perimeter of a second side of the circuit board opposite the first side, the second conductive pathway being electrically coupled to the electrical ground and configured to protect the sensor against electrostatic discharge; a plurality of vias to electrically connecting the first conductive pathway and the second conductive pathway through the circuit board; wherein the first conductive pathway extends around at least 75% of the perimeter of the first side.
	Su discloses an ESD protection structure and device utilizing the same (abstract; Fig. 3A); wherein a circuit board (PCB, 40) is provided comprising: a conductive pathway (functional circuit, 44) extending around at least 75% of the perimeter of the circuit board (40); the conductive pathway (44) being electrically coupled to the electrical ground (ground circuit, 46) and configured to protect against electrostatic discharge ([0002]; [0004]; [0022]); a plurality of vias (through pins, 33) to electrically connecting the conductive pathway (44) through the circuit board (40; [0020-0021]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the circuit board disclosed by Locke in view of Park to include a second conductive pathway, similar to that disclosed by Su, in order to quickly transfer electrostatic charges to a ground terminal to protect the functional circuit and other components of the system, as suggested by Su in paragraph [0022].

18.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Park, as applied to claim 1 above, in further view of Weston et al. (WO 2009/089390 A2; provided by applicant via IDS).

19.	With regard to claim 9, Locke and Park are silent in regard to the sensor (126) being configured to continue to output the signal subsequent to the wound dressing (112) being exposed to a defibrillation shock.
	However, Weston teaches that it is a design choice regarding the adaptation of the extend of the ESD protection according to the devices that are expected to be used in combination with a wound therapy device; and in this particular case, the use of defibrillators in combination with wound therapy devices comprising sensors is well known in the art ([0091]).
	Therefore, it  would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor disclosed by Locke in view of Park to continue to output a signal after the wound dressing is exposed to a defibrillation shock, similar to that disclosed by Weston, in order to continue monitoring the wound, even after use of well-known associated devices, such as defibrillators, as suggested by Weston in paragraph [0091].  Further, one having ordinary skill in the art would not want to lose wound therapy data or monitoring while the device is in extreme circumstances, but still in use.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781